Title: To James Madison from John Jackson, 4 March 1814
From: Jackson, John
To: Madison, James


        
          Sir
          Boston March 4 1814
        
        The Undersigned takes the liberty of informing your Excelency that he has had the honor of holding a Warrent as Sailing Master in the Navy of the U.States. Dated Washington November 20th 1812 with Orders to proceed to Sacketts Harbor where I have been doing Duty from Orders of Commodore Isaac Chauncey where I have ever been anxious to gain credit and to be as much use to the U. States as aney man in my station. I have had the honor of being four times engaged with the Enemy and in Justis to myself I defie aney one to Charge me of being a Coward in time of Action.
        After the Battle of york I was Ordered to take Charge of the prize chooner the Duck of Glosister where I had the misfortune of being left at Sacketts Harbor at the time the Enemy attacked the Town and from that days Work was arrested for Charges prefured against me by Commodore Chauncey after being in Suspence three months, was premited and Ordered to Dutey on board the Chr. Conquest.
        On the 24 of December 1813 I Received a furlough to proceed home and Report myself to the Honr. Secretary of the Navy which I did bearing date Jany 15th 1814 and Received an answer Dismising me from the Servis dated Washington Jany 5 1814. I Will inform your Excelency that I am about going to Sacketts Harbor on private Concerns and as I ever have been Anxious to Remain in the Servis I offer my Servis as Sailing Master three months on aney of the lakes with out aney pay Except a share of aney prizes that I may help take Provided I Can remain in the Servis During the War or as long as I do my Dutey and Risk my life for the U States. I hope your Excelency will Pardon me for wrighting you this letter although I think aney Officer or man that had Charges against him Ought to be Acquited by a Court Martial or Receive whatever punishment they might Se fitt to inflict. If it be your Excelencys will and Pleasure to lett me

remain in the Servis I expect to have the honor of knowing the Same at Sacketts Harbor. With Great Respect Sir I am your most Obident humble Servent
        
          John Jackson
          late Sailing Master in the
          U S Servis
        
      